Citation Nr: 0803500	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  06-00 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.  

2.  Entitlement to service connection for a right wrist 
disorder.

3.  Entitlement to service connection for a bilateral foot 
disorder.  

4.  Entitlement to service connection for a right ankle 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The claimant served in the United State Army Reserve from 
August 1989 through June 2003.  She has verified duty (active 
duty for training - ACDUTRA) from January 16, 1990, through 
May 14, 1990, and July 21, 2001, through August 3, 2001.  
Other periods of duty, either inactive or active have not 
been verified.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

An April 2005 DRO Conference Report reflects the veteran's 
desire to withdraw the issue of entitlement to service 
connection for asthma from her appeal.  That issue is no 
longer on appeal.  

In her January 2006 substantive appeal, the appellant 
requested a Board hearing in Washington, D.C.  She was 
notified in a September 2007 letter that a Board hearing was 
scheduled for October 31, 2007.  In a letter from the 
claimant dated that month, she stated that she no longer 
wished to have a personal hearing.  The request for a hearing 
is deemed withdrawn.  38 C.F.R. § 20.702(d) (2007).  

In December 2007, the appellant, through her representative, 
submitted additional evidence to the Board, accompanied by a 
waiver of RO consideration of such evidence.  This evidence 
has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It is the veteran's contention that service connection is 
warranted for injuries that she incurred while on ACDUTRA.  
Specifically, she asserts that she was treated while on 
active duty training for injury residuals to the right 
shoulder and right wrist.  She also asserts that she was seen 
while on ACDUTRA for foot and ankle complaints.  She 
acknowledges that pes planus was noted upon entry examination 
into the Army Reserve in 1989, but she believes that this 
condition was aggravated during service as evidenced by 
treatment in 1990 for falling arches.  She was also seen at 
that time for right ankle complaints.  It is also 
specifically asserted that she was on ACDUTRA when seen in 
May 2003 for right shoulder and right wrist injury residuals.

The Board review of the claims file reveals that pes planus 
was noted upon entry into the Army Reserve in 1989.  While on 
ACDUTRA in February 1990, she was seen for right ankle and 
bilateral foot complaints.  She complained that her ankle was 
swollen and that her arches were falling.  Plantar fasciitis 
of the right foot was assessed.  

Records from Walter Reed Army Medical Center dated in May 
2003 show that the veteran was treated for residuals of right 
shoulder and right wrist pain.  Verification of this period 
as ACDUTRA is not of record.  

The veteran underwent VA examination in September 2003.  The 
Board has determined that this examination is insufficient 
for deciding the appellant's claim.  It is unclear whether 
the claims file was reviewed.  Moreover, the examiner did not 
provided adequate opinions as to etiology of the claimant's 
medical conditions.  It is noted that the claimant said that 
she had recently injured her right shoulder and right wrist 
when she tripped.  The wrist was improved, but her shoulder 
was still sore.  She said that when she wore arch supports, 
she had no problems associated with her flat feet.  She 
continued to experience right ankle sprains once or twice per 
year.  Following exam, the final diagnoses included pes 
planus, recurrent right ankle sprain, and tendonitis of the 
right shoulder.  It is not clear whether this pathology is 
present on a continuing basis.

Private and VA treatment records dated subsequent to the 2003 
VA examination (through 2005) show diagnoses of plantar 
fasciitis, right wrist Tinel's sign and tendonitis, posterior 
tibial tendonitis, pronation, and tenosynovitis in the right 
ankle, and musculoskeletal pain, to include in the ankle. 

According to applicable laws and regulations, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007).  Service connection is also 
permissible for disability resulting from disease or injury 
incurred in or aggravated by active duty for training 
(ACDUTRA) or for disability resulting from injury - but not 
disease - incurred or aggravated during inactive duty 
training (INACDUTRA).  38 U.S.C.A. § 101(22) and (23); 38 
C.F.R. § 3.6.  As it is the claimant's contention that she 
was treated for right shoulder, right wrist, foot, and right 
ankle injuries during service, additional attempt to verify 
the dates of each period of ACDUTRA must be made for the 
period while the claimant was in the Army Reserve from 1989 
through 2003.  This is particularly important in regards to 
the May 2003 reported injury to the right shoulder and right 
wrist.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

Since the Board has determined that an examination is 
necessary in this case, the veteran is hereby informed that 
38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations. The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations. This regulation at (a) 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken. At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record. 
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  The RO should again request 
verification of the dates of each period 
of ACDUTRA that the veteran attended 
while in the Army Reserve.  Any periods 
of INACDUTRA should also be verified if 
possible.  In particular, the dates that 
she served on ACDUTRA in 2003 should be 
verified.  If appellant has orders or 
other information that would assist in 
the verification process she is 
encouraged to send them to the RO for 
association with her claims folder.

2.  After obtaining the above evidence, 
to the extent available, the veteran 
should be scheduled for a VA orthopedic 
(or similar) examination by a physician 
for medical opinions on the nature and 
likely etiology of the veteran's right 
shoulder, right wrist, flat feet, and 
right ankle conditions.  Appropriate 
orthopedic testing should be conducted.  

The claims file must be made available to 
and reviewed by the examiner(s) pursuant 
to conduction of the examination(s).  The 
examiner(s) must annotate the examination 
report(s) that the claims file was in 
fact made available for review in 
conjunction with the examination(s).  All 
testing deemed necessary should be 
performed.  All findings should be 
reported in detail.

The examiner should provide a medical 
opinion as to whether it is at least as 
likely as not that the veteran's claimed 
right shoulder, right wrist, and right 
ankle disorders, if chronic, are related 
to periods of verified ACDUTRA service, 
or, in the case of pes planus, whether 
this preexisting condition was aggravated 
beyond the natural progression during 
periods of ACDUTRA.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issues on appeal.  If any benefit 
sought on appeal remains denied, the 
veteran and her representative should be 
issued an appropriate supplemental 
statement of the case (SSOC) and afforded 
the opportunity to respond.  The case 
should ten be returned to the Board for 
further appellate review, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



